COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 LILIA BELTRAN,                                    §
                                                                  No. 08-08-00002-CV
                     Appellant,                    §
                                                                     Appeal from the
 v.                                                §
                                                               65th Judicial District Court
                                                   §
 RAYMUNDO BELTRAN, JR. and                                      of El Paso County, Texas
 JULIAN BELTRAN,                                   §
                                                                   (TC# 2004CM4522)
                     Appellees.                    §


                                            OPINION

       Lilia Beltran appeals an order granting a declaratory judgment in favor of her former

brother-in-law Julian Beltran regarding Julian’s interest in a business owned by her former

husband, Raymundo Beltran, Jr, during the marriage. Because Ms. Beltran has been divested of

her interests in the business by an irrevocable mediated settlement agreement, the appeal is moot

and must be dismissed.

       Raymundo Beltran Jr. filed for divorce from Lilia Beltran in July of 2004, alleging that

the marriage had become insupportable due to discord or conflict between himself and his wife.

On June 20, 2006, Lilia amended her original counter-petition for divorce, adding allegations of

breach of fiduciary duty, actual fraud, alter ego, fraudulent transfer, and civil conspiracy against

Raymundo, for his transfer of a 50 percent interest on Beltcon Construction, Inc., to his brother

Julian Beltran.1 In response, Julian filed a plea in intervention in the divorce, denying Lilia’s


       1
           To avoid confusion the parties will be referred to by their first names throughout this
opinion.
allegations and requesting a declaratory judgment stating that he owns 50 percent of Beltcon

Construction, and that Raymundo created an express trust in 1986, holding 50 percent of the

corporation stock for Julian’s benefit until 1999, when Julian received legal title.

       In the interim, Raymundo and Lilia had successfully mediated a divorce settlement,

including issues of property division, and care and custody of the couple’s only minor child. The

Mediated Settlement Agreement signed by both parties and their attorneys was filed on July 16,

2007. The agreement specified that Raymundo was to receive 100 percent ownership of the

business entities known as; Beltcon Construction, Inc., Beltran Precast, Inc., Beltran Properties,

Inc., and Beltran Investment Club. Lilia agreed to be divested of any community or separate

property interest she had in the businesses.

       The trial court entered an order granting Julian’s plea and entered a declaratory judgment

on August 15, 2007. The declaratory judgment stated:

       The Court finds that Raymundo Beltran, Jr. held legal title to all shares of Beltcon
       Construction, Inc. between 1991 and 1999. The Court further finds that between
       1991 and 1999 Raymundo Beltran, Jr. held 50% of his shares in trust for the
       benefit of Intervenor Julian Beltran as a result of his creation of a constructive or
       equitable trust. The Court finds that as of 1991, as a result of the creation of a
       trust by Raymundo Beltran, Jr., Beltcon Construction, Inc. has been owned 50%
       by Raymundo Beltran, Jr. and 50% by Julian Beltran.

               The Court further finds that Raymundo Beltran, Jr. did not transfer shares
       of Beltcon Construction, Inc. to Julian Beltran with the intent to defraud the
       community estate of Raymundo Beltran, Jr. and Lilia Beltran; that neither
       Raymundo Beltran, Jr. nor Julian Beltran intended to conspire to defraud the
       community estate of Raymundo Beltran, Jr. and Lilia Beltran by the transfer of
       shares of Beltcon Construction, Inc. to Julian Beltran; and that Beltcon
       Construction, Inc. is not the alter ego of Raymundo Beltran, Jr.

              It is accordingly ORDERED, ADJUDGED, and DECLARED that
       JULIAN BELTRAN is presently the owner of 50% of the shares of Beltcon
       Construction, Inc. and has been the owner of 50% of the shares of Beltcon


                                                 -2-
       Construction, Inc. since the date of corporate inception in 1991.

       In an additional paragraph added to the end of the judgment, the court added a notation

stating that the declaratory judgment disposed of the issues and causes of action contained in

Lilia’s counter-petitions pertaining to her allegation of fraud, breach of fiduciary duty, civil

conspiracy, fraudulent transfer, and alter-ego. Counsels for both Lilia and Julian initialed this

additional paragraph.

       The trial court entered the Final Decree of Divorce on December 7, 2007. The decree

incorporated the terms of the mediated settlement agreement, and stated that Lilia’s other causes

of action were disposed of in the court’s declaratory judgment order. Lilia filed a notice of

appeal to this Court on January 7, 2008, for review of the trial court’s order granting Julian’s plea

in intervention and declaratory judgment. Lilia presents four issues for review, arguing the trial

court’s declaratory judgment was entered erroneously on several grounds. She requests that this

Court reverse the declaratory judgment and intervention orders and vacate the court’s final

judgment. Raymundo has filed a motion to dismiss the appeal for lack of jurisdiction, arguing

Lilia’s appellate issues were rendered moot by the settlement agreement and final divorce decree.

As it is the dispositive issue, we begin with the mootness issue.

       Courts do not have authority to provide advisory opinions, or to decide cases on

hypothetical or contingent facts. See Gen. Land Office of Tex. v. OXY U.S.A., Inc., 789 S.W.2d
569, 570 (Tex. 1990). The mootness doctrine precludes a court from rendering an advisory

opinion. Camarena v. Tex. Employment Comm’n, 754 S.W.2d 149, 151 (Tex. 1988). A case is

rendered moot when: (1) it appears that a party seeks to obtain a judgment upon some

controversy, when in reality none exists; or (2) a party seeks a judgment upon some matter which


                                                 -3-
cannot have a practical legal effect upon a then existing controversy. See Pope v. City of Dallas,

636 S.W.2d 244, 247 (Tex.App.--El Paso 1982, no writ). That is to say, when an actual

controversy no longer exists between the parties, “the decision of an appellate court would be a

mere academic exercise.” Hanna v. Godwin, 876 S.W.2d 454, 457 (Tex.App.--El Paso 1994, no

writ).

         The record establishes that Lilia entered into a mediated settlement agreement whereby

Raymundo was given 100 percent right, title, and ownership of the community estate’s interest in

Beltcon Construction. The agreement expressly divested Lilia of any interest she had in the

business. Likewise, Raymundo assumed 100 percent of any debt associated with Beltcon. The

agreement was signed by both Raymundo and Lilia, as well as each party’s attorney on July 14,

2007, and filed of record in the divorce on July 16, 2007. The divorce decree incorporated the

terms of the settlement by awarding Raymundo the community estate’s interest in Beltcon, and

divesting Lilia’s interest in the same.

         Lilia does not argue that the settlement agreement itself, nor the decree in which it is

incorporated, is invalid or void on any other issue. Nor does she specify how her alleged injury,

harm to the community property estate, continues to constitute a “live” controversy despite the

fact that she was divested of her interests by agreement. She simply contends that because

neither she nor her attorney approved the substance of the decree, she has maintained the right to

pursue her causes of action. In essence, Lilia argues she is not bound by that portion of the

agreement or the decree that divests her of her interest in Beltcon. We disagree.

         Texas Family Code section 6.602 states the requirements for a binding mediated

settlement agreement in a divorce proceeding. Such an agreement must prominently state that


                                                  -4-
the agreement is not subject to revocation, it must be signed by each party to it, and it must be

signed by the parties’ attorneys if the attorneys are present at the time the agreement is signed.

TEX .FAM .CODE ANN . § 6.602(b)(Vernon 2006). The agreement in this case meets the statutory

criteria and was not subject to revocation, in whole or in part, by Lilia. See Brooks v. Brooks,

257 S.W.3d 418, 422 (Tex.App.--Fort Worth 2008, pet. denied).

       Following the settlement and entry of the decree, Lilia no longer had an interest in

Beltcon which was, or could be, injured by Raymundo and Julian’s actions. As this Court has

stated before, “it is a fundamental principle of appellate review that a party on appeal may not

complain of errors that do not injuriously affect him or that merely affect the rights of others.”

Hanna, 876 S.W.2d at 457. Because any decision this Court might issue regarding Raymundo

and Julian’s actions surrounding the transfer of Beltcon would be purely advisory with reference

to Lilia, the case is now moot and the appeal must be dismissed. See id. at 457-58.

       Appellee’s motion to dismiss due to mootness is therefore GRANTED, and the appeal is

dismissed.


January 20, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                                 -5-